        Case 2:19-cv-00114-KOB Document 172 Filed 06/23/21 Page 1 of 6                  FILED
                                                                               2021 Jun-23 PM 07:19
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

VICTOR REVILL,                                )
    Plaintiff                                 )
                                              )
v.                                            )   Case No.: 2:19-CV-00114-KOB
                                              )
PAMELA CASEY, ET AL.,                         )
    Defendants.                               )


MEGAN GARCIA,                                 )
   Plaintiff                                  )
                                              )
v.                                            )   Case No.: 2:18-CV-02079-KOB
                                              )
PAMELA CASEY, ET AL.,                         )
    Defendants.                               )

    PLAINTIFF REVILL’S REPLY TO DEFENDANTS ASHWORTH’S AND
    RATLIFF’S RESPONSE IN OPPOSITION TO REVILL’S MOTION FOR
                  PARTIAL SUMMARY JUDGMENT

       COMES NOW the Plaintiff, Victor Revill, by and through his undersigned

counsel, submits his reply in support of his motion for partial summary judgment

and in support thereof says as follows:

       Revill filed his initial motion for summary judgment and supporting brief as

to all Defendants on April 13, 2021. ECF No. 123.1 On the same day, the Deputy

Defendants filed their motion for summary judgment and supporting brief. ECF Nos.


1
 The document numbers cited here are as they appear on the pleadings in Case
2:19-cv-00114-KOB.
                                          1
       Case 2:19-cv-00114-KOB Document 172 Filed 06/23/21 Page 2 of 6




125 and 126. The Deputy Defendants’ brief was subsequently refiled in order to

redact personal information and their response to Garcia’s motions for summary

judgment is now in the record as ECF No. 144 as to Garcia and ECF No. 145 as to

Revill. Document 144, while nearly the same as the briefs that were filed by the

Deputies as to both Plaintiffs, includes the Deputy Defendants’ response to Garcia’s

previously filed motions for summary judgment. ECF No. 144. The Deputy

Defendants then filed their response as to Revill’s motion for summary judgment by

adopting Document 144, Deputy Defendants’ Motion for Summary Judgment,

Memorandum Brief, and evidentiary submissions previously filed in this case, and

new argument. ECF No. 162.

      Because Revill has previously submitted his response to the majority of the

Deputies’ arguments in his response (ECF No. 160), this reply will not rehash those

same points. Revill adopts and incorporates his previously filed response (ECF No.

160) as if fully set forth herein and Garcia’s replies and responses.

      The Deputy Defendants contend that Ratliff had no duty to intervene to

prevent the arrest. ECF No. 144, p. 31. Binding precedent shows otherwise. The

Defendants attempt to distinguish Ratliff’s actions and knowledge with the facts set

out in Jones v. Cannon by arguing that, unlike Jones, Ratliff did not know “precisely

of the illegal conduct” of the other officer involved. ECF. No. 144, p. 31. However,

Ratliff, present with Plaintiffs during the course of their detention and arrest,


                                          2
        Case 2:19-cv-00114-KOB Document 172 Filed 06/23/21 Page 3 of 6




observed every action that could have given rise to Ashworth arresting them for

obstruction of governmental operations. Further, Ratliff testified that he did not

observe Revill or Garcia do anything giving rise to probable cause to arrest for

obstruction of governmental operations – the charge for which they were initially

arrested. (Ex. D, pp. 232-33, ll. 18-23, 1-4). The fact is that Plaintiffs were respectful,

even keeled, and compliant with all orders. Simply, the Plaintiffs refused to consent

to a warrantless search of their persons and/or belongings.

       Ratliff understood that fact. He agreed that an individual “by all means” may

refuse to consent to a search. (Ex. D p. 240, ll. 5-9). When asked directly if the

Plaintiffs’ refusal to consent warranted being charged with the crime of obstruction,

Ratliff relied on the unpersuasive idea that he was just following Ashworth’s orders.

However, an officer’s claimed inability to control another officer is not the standard

in evaluating the duty to intervene. Whether one was just following orders is not the

test. The test is whether the officer “knew the arrest lacked any constitutional basis

and yet [he/she] participated in some way.” Wilkerson v. Seymour, 736 F.3d 974,

980 (11th Cir. 2013). Because Ratliff “knew the arrest lacked any constitutional

basis,” he had a duty to intervene. He did not. Therefore, the Plaintiff’s request for

summary judgement is due to be granted.

       Next, the Deputies argue Plaintiffs incorrectly claimed this Court has

determined this case represents one where a violation occurred based on the plain


                                            3
       Case 2:19-cv-00114-KOB Document 172 Filed 06/23/21 Page 4 of 6




text of the Fourth Amendment. ECF No. 144, p. 35-36. First, the Plaintiffs do not

and have not argued that the Court’s statements regarding what kind of violation

occurred in this case were made in any context other than as to motions to dismiss.

What this Court did find there was that Plaintiffs’ claims can survive motions to

dismiss if their allegations state a violation of clearly established law, but that the

issue of qualified immunity at the summary judgment stage depends on whether

discovery uncovers “evidence sufficient to create a genuine issue as to whether the

defendant in fact committed those acts.” (ECF No. 46, p. 10) (quoting Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985)).

      As they did then, the Plaintiffs still agree with the Court that “[n]o reading of

the Fourth Amendment authorizes an official to use a warrant for the search of

another person to arrest a different individual not interfering in the search of the

person listed on the warrant.” ECF No. 46, p. 20. The question here is whether

discovery has uncovered evidence that the Defendants did unlawfully and without

arguable probable cause seize and arrest Plaintiffs because they refused to consent

to a warrantless search. As set out in Plaintiffs’ summary judgment pleadings, such

evidence has been uncovered. Ashworth knew she did have a search warrant for Mr.

Edwards’s car and person for cell phones. This same information was known to

Ratliff before making the arrest, as well. Ashworth knew she did not have a search

warrant for Revill’s or Garcia’s persons, as did Ratliff. Despite this, Ashworth and


                                          4
        Case 2:19-cv-00114-KOB Document 172 Filed 06/23/21 Page 5 of 6




Ratliff detained Revill and Garcia, and then arrested them simply because they

refused to consent to a warrantless search.

      Finally, the Deputies argue that summary judgment is not appropriate because

they theorize that (1) Revill and Garcia were aware of the criminal investigation of

Edwards at the time they were arrested and (2) that Ashworth knew Revill and

Garcia were aware, and that she further believes they were “deliberately

participating in hiding child pornography.” ECF No. 144, p. 37 (emphasis added).

The record here establishes that Ashworth’s conspiracy theory that somehow the

Plaintiffs were participating in a scheme with their client to conceal child

pornography and abscond with it is not based in reality. This conjecture is no more

than Ashworth’s own fantasy imagined, after the fact, to try and justify her unlawful

conduct. Such speculation does not prevent this Court from ruling in Plaintiff’s favor

on summary judgment. See Cordoba v. Dillards, Inc., 419 F.3d 1169, 1181 (11th

Cir. 2005) (quoting Hedberg v. Ind. Bell Tel. Co., 47 F.3d 928, 931-32 (7th Cir.

1995)) (“Speculation does not create a genuine issue of fact; instead, it creates a false

issue, the demolition of which is a primary goal of summary judgment.”).

      In short, Ratliff had a duty to intervene and failed to do so, Defendants lacked

arguable probable cause to detain and arrest Plaintiffs, and Ashworth’s after-the-fact

assertion that she believed Plaintiffs conspired with their client to conceal and




                                           5
        Case 2:19-cv-00114-KOB Document 172 Filed 06/23/21 Page 6 of 6




abscond with child pornography should not prevent this Court from granting

Plaintiff’s motion for summary judgment.

      WHEREFORE, premises considered, Plaintiffs’ motions for partial summary

judgment are due to be granted.


                                                              Respectfully submitted,

                                                                /s/ Clayton R. Tartt
                                                   Clayton R. Tartt (asb-9981-c57t)
                                                           /s/ Suzanne R. Norman
                                               Suzanne R. Norman (asb-1703-m06o)
                                                  Counsel for Plaintiff Victor Revill


OF COUNSEL:

BOLES HOLMES PARKMAN WHITE LLC
1929 Third Avenue North, Suite 500
Birmingham, AL 35203
Telephone: 205-502-2000
Facsimile: 205-847-1285
Email: ctartt@bhpwlaw.com
       snorman@bhpwlaw.com

                          CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, I electronically filed the foregoing with
the Clerk of Court via the CM/ECF system, which will cause copies to be
electronically served upon all counsel of record.

                                                                  /s/ Clayton R. Tartt
                                                                        OF COUNSEL




                                           6
